       CASE 0:20-mj-00343-BRT Document 16 Filed 06/05/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                          Case No. 20-mj-343(2) (BRT)

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )
             v.                             )   FINDING OF PROBABLE CAUSE
                                            )   AND ORDER OF DETENTION
FORNANDOUS CORTEZ HENDERSON,                )
                                            )
                         Defendant.         )

      This matter came before the Court on June 4, 2020, for a hearing on probable

cause and detention. The Defendant (“Mr. Henderson”) appeared in custody and

was represented by his appointed counsel, Patrick Cotter, Esq. The United States

was represented by Assistant United States Attorney Alexander Chiquoine. The

hearing was held via video teleconference (“VTC”) due to the COVID-19 pandemic.

Mr. Henderson was informed of his right to an in person hearing, but consented to

the hearing proceeding by VTC.

      Mr. Henderson is presently charged by a criminal complaint. Mr. Henderson

made his initial appearance on June 2, 2020 and the United States moved for

detention.

      At the hearing, the United States called one witness, ATF Special Agent Sara

Thomas, and introduced, without objection, Government’s Exhibits 1–8.     Special

Agent Thomas testified on issues related to probable cause and detention.     Mr.

Henderson did not call any witnesses, or present any evidence. Counsel for both

parties presented arguments related to probable cause and detention.      Pretrial
        CASE 0:20-mj-00343-BRT Document 16 Filed 06/05/20 Page 2 of 5



Services prepared a bond report, which recommended that Mr. Henderson be

detained pending trial.

      After considering the Pretrial Services report, the testimony of Special Agent

Thomas, the exhibits introduced by the United States, the arguments of counsel, the

serious nature of the current charges, the fact that arson is a presumptive detention

charge (18 U.S.C. § 3142(e)(3)(C)), and the factors listed in 18 U.S.C. § 3142(g), the

Court concluded as follows.    First, the Court found there was probable cause to

support the charges against Mr. Henderson in the criminal complaint. Second, the

Court found that although Mr. Henderson successfully rebutted the presumption of

detention, the United States met its burden to show: (a) by a preponderance of the

evidence that no condition or combination of conditions of release will reasonably

assure Mr. Henderson’s appearance as required at future court proceedings, and (b)

by clear and convincing evidence that no condition or combination of conditions of

release will reasonably assure the safety of the community. Accordingly, the Court

grants the United States’ motion for detention.

                               FINDINGS OF FACT

      1.   Mr. Henderson is charged with two counts: (a) aiding and abetting arson

(18 U.S.C. §§ 2 and 844(i)) and (b) aiding and abetting possession of unregistered

destructive devices (18 U.S.C. § 2; 26 U.S.C. § 5861(c)). Arson carries a five year

mandatory minimum sentence with a 20 year maximum sentence.

      2.   The affidavit of Special Agent Thomas (Gov’t Ex. 1), the testimony of

Special Agent Thomas, and the exhibits introduced by the Government support the




                                          2
        CASE 0:20-mj-00343-BRT Document 16 Filed 06/05/20 Page 3 of 5



conclusion that there is probable cause to believe Mr. Henderson committed the

crimes charged.

      3.   The facts and circumstances of the crimes with which Mr. Henderson is

charged are serious. It is alleged that on May 29, 2020, working in concert with the

co-defendant, Mr. Henderson caused fire damage to the Dakota County Western

Service Center in part by detonating Molotov cocktails inside the building. This

alleged conduct constitutes a crime of violence and also involves the use of fire and a

destructive device.

      4.   Solely for the purpose of deciding detention, the Court finds that the

weight of this evidence supports detention.

      5.   The bond report indicates that Mr. Henderson has numerous prior

criminal convictions, including several for assault, disorderly conduct, and

obstruction. Mr. Henderson has at least two prior felony convictions, for second

degree burglary and obstruction of legal process.

      6.   The bond report indicates that Mr. Henderson previously failed to appear

in court on several occasions. It also reveals that Mr. Henderson violated the terms

of his probation on numerous occasions.

      7.   Mr. Henderson has connections to the local community in the form of

family members and children who live in Minnesota. However, it is unclear whether

Mr. Henderson currently has a place to live in Minnesota. Mr. Henderson also has

not held formal employment for several months, although he reports working odd jobs

during that time.




                                          3
        CASE 0:20-mj-00343-BRT Document 16 Filed 06/05/20 Page 4 of 5



                              CONCLUSIONS OF LAW

        Based upon the foregoing, the Court makes the following conclusions of law:

       1.     There is probable cause to believe that Mr. Henderson committed the

crimes charged in the complaint.

       2.     Based on the Pretrial Services bond report, the arguments of counsel,

the serious nature of the pending charges, the weight of the evidence, Mr.

Henderson’s criminal history involving violence, failure to appear, and non-

compliance with court-ordered conditions of supervision, and the unclear state of Mr.

Henderson’s employment and living situation, and considering the factors outlined in

18 U.S.C. § 3142(g), no condition or combination of conditions will reasonably assure

Mr. Henderson’s appearance as required for future proceedings, or the safety of the

community should he be released pending trial. See United States v. Sazenski, 806

F.2d 846, 848 (8th Cir. 1986) (recognizing that either danger to the community or risk

of flight is sufficient to authorize detention).

       For the foregoing reasons, IT IS HEREBY ORDERED that:

       1.   The motion of the United States for detention is GRANTED;

       2.   The Defendant is committed to the custody of the Attorney General for

confinement in a correctional facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

       3.   The Defendant shall be afforded reasonable opportunity to consult

privately with counsel; and




                                             4
        CASE 0:20-mj-00343-BRT Document 16 Filed 06/05/20 Page 5 of 5



      4.   Upon Order of the Court or request by the United States Attorney, the

person in charge of the corrections facility in which the Defendant is confined shall

deliver the Defendant to the United States Marshal for the purpose of appearance in

connection with further court proceedings.



Dated: June ____, 2020.

                                       ______________________________________
                                       ___________________________________
                                                                    _
                                       Becky R. Thorson
                                       United States Magistrate Judge




                                         5
